Exhibit 10.5.1

Approved by the Genomic Health Board of Directors on November 6, 2017

GENOMIC HEALTH, INC.

SEVERANCE PLAN FOR EXECUTIVE MANAGEMENT

INTERNATIONAL VERSION

The Board of Directors of Genomic Health, Inc., a Delaware corporation (the
“Company”), has determined that it is in the best interests of the Company and
its stockholders to secure the continued services, dedication, and objectivity
of certain officers and employees of the Company and its Subsidiaries without
concern as to whether such officers or employees might be hindered or distracted
by personal uncertainties and risks in connection with a Change of Control.  To
encourage the full attention and dedication to the Company by such officers and
employees, the Board of Directors of the Company has adopted this Genomic
Health, Inc. Severance Plan for Executive Management (the “Plan”).

1.         DEFINITIONS

As used in this Plan, the following terms shall have the respective meanings set
forth below:

(a)        “Administrator” means the person(s) designated by the Board as the
administrator of this Plan.

(b)        “Base Salary” means the Participant’s annual rate of base salary in
effect immediately prior to the Effective Date.

(c)        “Board” means the Board of Directors of the Company.

(d)        “Cause” means (i) the willful and deliberate failure by a Participant
to perform his or her duties and responsibilities (other than as a result of
incapacity due to physical or mental illness) which is not remedied in a
reasonable period of time after receipt of written notice from the Board (in the
case of Participants who are executive officers of the Company appointed by the
Board) or the Company’s Chief Executive Officer (in the case of other
Participants) specifying such failure, (ii) willful misconduct by a Participant
that is demonstrably and materially injurious to the business or reputation of
the Company or any of its subsidiaries, including fraud, embezzlement,
misappropriation of funds or a willful and intentional material violation of the
Confidential Information and Invention Assignment Agreement between the Company
and such Participant, or a comparable agreement between a Subsidiary and such
Participant, or (iii) a Participant’s conviction of, or plea of guilty or nolo
contendere to, any crime involving moral turpitude or any felony punishable by
imprisonment in the jurisdiction involved.

(e)        “Change of Control” means the occurrence of any one of the following
events:

(i)         A change in the composition of the Board of Directors occurs, as a
result of which fewer than one-half of the incumbent directors are directors who
either:





1

--------------------------------------------------------------------------------

 



(A)       Had been directors of the Company on the “look-back date” (as defined
below) (the “original directors”); or

(B)       Were elected, or nominated for election, to the Board of Directors
with the affirmative votes of at least a majority of the aggregate of the
original directors who were still in office at the time of the election or
nomination and the directors whose election or nomination was previously so
approved (the “continuing directors”); or

(ii)       Any “person” (as defined below) who by the acquisition or aggregation
of securities, is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
directly or indirectly, of securities of the Company representing 50% or more of
the combined voting power of the Company’s then outstanding securities
ordinarily (and apart from rights accruing under special circumstances) having
the right to vote at elections of directors (the “Base Capital Stock”); except
that any change in the relative beneficial ownership of the Company’s securities
by any person resulting solely from a reduction in the aggregate number of
outstanding shares of Base Capital Stock, and any decrease thereafter in such
person’s ownership of securities, shall be disregarded until such person
increases in any manner, directly or indirectly, such person’s beneficial
ownership of any securities of the Company; or

(iii)      The consummation of a merger or consolidation of the Company with or
into another entity or any other corporate reorganization, if persons who were
not stockholders of the Company immediately prior to such merger, consolidation
or other reorganization own immediately after such merger, consolidation or
other reorganization 50% or more of the voting power of the outstanding
securities of each of (A) the continuing or surviving entity and (B) any direct
or indirect parent corporation of such continuing or surviving entity; or

(iv)       The sale, transfer or other disposition of all or substantially all
of the Company’s assets.

For purposes of subsection (e)(i) above, the term “look-back” date shall mean
the date 24 months prior to the date of the event that may constitute a Change
in Control.

For purposes of subsection (e)(ii) above, the term “person” shall have the same
meaning as when used in Sections 13(d) and 14(d) of the Exchange Act but shall
exclude (1) a trustee or other fiduciary holding securities under an employee
benefit plan maintained by the Company or a parent or subsidiary of the Company,
(2) a corporation owned directly or indirectly by the stockholders of the
Company in substantially the same proportions as their ownership of the
Company’s common stock and (3) Julian C. Baker and Felix J. Baker and investment
funds affiliated with Julian C. Baker and Felix J. Baker.





2

--------------------------------------------------------------------------------

 



Any other provision of this Section 1(e) notwithstanding, a transaction shall
not constitute a Change in Control if its sole purpose is to change the state of
the Company’s incorporation or to create a holding company that will be owned in
substantially the same proportions by the persons who held the Company’s
securities immediately before such transaction.

(f)        “Code” means the Internal Revenue Code of 1986, as amended.

(g)        “Company” means Genomic Health, Inc., a Delaware corporation, and any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, by operation of law, or otherwise.

(h)        “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, or similar state law.

(i)         “Effective Date” means the date on which a Change of Control occurs.

(j)         “Equity Award” means an award granted to a Participant under the
Equity Plan.

(k)        “Equity Plan” means the Amended and Restated Genomic Health, Inc.
2005 Stock Incentive Plan, as amended from time to time.

(l)         “Good Reason” means the occurrence of any of the following which
occurs during the Termination Period without the Participant’s express written
consent:

(i)         a substantial diminution in the Participant’s authorities, duties or
responsibilities relative to the Participant’s authority, duties or
responsibilities in effect immediately prior to the Termination Period other
than as a result of disability (provided that for this purpose, for a
Participant other than the Chief Executive Officer or Chief Financial Officer,
the Participant’s authority, duties and responsibilities will not be deemed to
be substantially diminished if following a Change of Control the Participant
retains the same authority, duties and responsibilities with respect to the
Company business or the business with which such business is operationally
merged or subsumed);

(ii)       a material decrease in the Participant’s Base Salary (except for a
reduction due to a change of duties as a result of disability or as part of a
broad cost-cutting effort);

(iii)      the relocation of the Participant’s principal location of work to a
location that is in excess of 50 miles from such location immediately prior to
the Termination Period, or

(iv)       the failure of a successor or transferee to assume the Company’s
obligations hereunder pursuant to Section 10 of this Agreement.

 





3

--------------------------------------------------------------------------------

 



A Participant’s Qualifying Termination shall not be considered to be for Good
Reason unless (A) within ninety (90) days after the initial existence of the
applicable event or condition that is purported to give rise to a basis for
termination for Good Reason, the Participant provides written notice of the
existence of such event or condition to the Company or to the employing
Subsidiary, (B) such event or condition is not cured within thirty (30) days
after the date of the written notice from the Participant to the Company or
employing Subsidiary, provided that the Company or employing Subsidiary, as
appropriate, may notify the Participant at any time prior to expiration of the
cure period that it will not cure the circumstances, in which case the cure
period shall end immediately upon such notification, and (C) the Participant
terminates employment no later than thirty (30) days after the expiration of the
applicable cure period.

 

(m)       “Participant” means certain officers and employees of the Company and
its Subsidiaries as specified by the Board and set forth in Section 2(a) of the
Plan.

(n)        “Plan” means this Genomic Health, Inc. Severance Plan for Executive
Management as set forth herein and as amended from time to time.

(o)        “Qualifying Termination” means the termination of a Participant’s
employment (i) by the Company or an employing Subsidiary other than for Cause or
disability (ii) by a Participant for Good Reason, which termination occurs
during a Termination Period (or, if the applicable cure period described in
Section 1(l) above expires following the last day of the Termination Period, on
or prior to the last day of the expiration of the cure period).

(p)        “Separation Benefit” means the benefits payable in accordance with
Section 2(a)(ii)-(iv) of this Plan.

(q)        “Subsidiary” means any legal entity that it is wholly owned, directly
or indirectly, by the Company.

(r)        “Termination Period” means the period of time beginning with the
execution of a definitive agreement that results in a Change of Control within
three months (or, if there is no such definitive agreement, the Effective Date),
and ending eighteen months from the Effective Date with respect to such Change
of Control.

(s)        “Variable Compensation” means the Participant’s target variable
compensation position target for the annual performance period in effect as of
the date of the Participant’s Qualifying Termination under the Company’s
Executive Cash Bonus Plan or the Corporate Bonus Plan, as amended from time to
time, or successor annual variable compensation plan.

2.         PAYMENTS AND BENEFITS UPON TERMINATION OF EMPLOYMENT

(a)        Upon a Qualifying Termination, a Participant shall be entitled to
receive:

(i)         All accrued compensation, including (a) all salary, commissions,
amounts under accrued Variable Compensation or other plans, accrued but unused
vacation or paid time off earned but unused through the date of the
Participant’s termination of employment; (b) reimbursement of all business
expenses incurred by the Participant in connection with the





4

--------------------------------------------------------------------------------

 



business of the Company prior to his or her termination of employment within ten
(10) business days of submission, within thirty (30) days following the
Participant’s termination of employment, of proper expense reports of all
expenses; (c) the benefits, if any, under any Company retirement plan,
nonqualified deferred compensation plan or stock-based compensation plan or
agreement, health benefits plan or other Company benefit plan to which the
Participant may be entitled pursuant to the terms of such plans or agreements,
payable when provided thereunder.  For these purposes, “accrued variable
compensation” means the amount of variable compensation that would have been due
to the Participant at end of the reference period for the applicable plan,
prorated according to the portion of the reference period that has been
completed as of the Termination Date and, if complete actual data are not
available, assuming 100% goal attainment.

(ii)       A single lump sum payment equal to the percent of the Participant’s
Base Salary and Variable Compensation as shown below.

(iii)      If the Participant is eligible to participate in COBRA, and timely
elects to continue Participant’s medical, dental, and visions benefits under
COBRA (including, if applicable, continuation of coverage for the Participant’s
spouse and dependents), then the Company will pay the entire amount of the
monthly premium under COBRA under the Company’s group plans for active employees
and their dependents, for the period following termination of employment shown
below (“COBRA Premiums”).  At the end of any Company-paid period of COBRA
coverage, the Participant may, at the Participant’s own expense, continue COBRA
coverage for the remainder of the period for which the Participant is eligible,
if applicable.  Any period for which the Participant is entitled to Company-paid
COBRA premiums that exceeds the maximum COBRA coverage period will be considered
COBRA coverage for purposes of the Plan, and the Participant will be entitled to
Company-paid health continuation coverage for the entire period of COBRA
Premiums set forth below, provided that the Company-paid COBRA Premiums will
stop if the Participant becomes eligible to obtain comparable health care
benefits from another employer.  Notwithstanding the foregoing, if the Company’s
payment of COBRA Premiums under this Section 2(a)(ii) would violate the
nondiscrimination rules or result in the imposition of penalties under the
Patient Protection and Affordable Care Act of 2010 and the related regulations
and guidance promulgated thereunder (the "PPACA"), the parties agree to reform
this Section 2(a)(ii) in a manner as is necessary to comply with the PPACA, and
in compliance with Section 409A of the Code, to the extent applicable.

(iv)       Full vesting and immediate exercisability, if the Equity Award is in
the form of an exercisable right, of any Equity Awards held by the Participant
on the date of the Qualifying Termination or, if later, the Effective Date.





5

--------------------------------------------------------------------------------

 



If the Qualifying Termination is before the Effective Date, and an Equity Award
would otherwise have been forfeited upon such termination, the Equity Award
shall not be forfeited until it is determined whether the Equity Award is
subject to accelerated vesting by reason of the occurrence of a Change of
Control within the Termination Period, and the period to exercise an Equity
Award that is in the form of an exercisable right and that would become
exercisable by reason of the occurrence of such Change of Control shall not
expire until three months after the close of such Change of Control (but in no
event later than the expiration date of the Equity Award), notwithstanding any
contrary provision of the applicable Equity Award agreement otherwise limiting
the post-termination exercise period of such Equity Award.



Tier One

    

 

 

 

 

Chief Executive Officer

 

250% of Base Salary

Chief Financial Officer

 

250% of Variable Compensation

Chief Legal Officer

 

24 Months of COBRA Premiums

Chief Business & Product

 

100% Vesting of Equity Awards

Development Officer

 

 

 

 

 

Tier Two

 

 

 

 

 

Executive Vice Presidents

 

150% of Base Salary

Senior Vice Presidents

 

150% of Variable Compensation

Other Chief _____ Officers at same

 

18 Months of COBRA Premiums

internal level as EVPs and SVPs

 

100% Vesting of Equity Awards

(other than as named in Tier One)

 

 

 

 

 

Tier Three

 

 

 

 

 

Vice Presidents

 

100% of Base Salary

Other Chief _____ Officers at same

 

100% of Variable Compensation

internal level as VPs

 

12 Months of COBRA Premiums

 

 

100% Vesting of Equity Awards

 

(b)        The payments provided in Section 2(a)(i) shall be paid immediately
upon the Participant’s termination, unless otherwise indicated therein.  The
payment of the cash amounts and the provision of the benefits set forth in
Sections 2(a)(ii) and 2(a)(iii) are subject to the Participant’s execution,
delivery and non-revocation of an effective release of all claims against the
Company, its successor or any of its respective affiliates, in a form provided
by the Company or an employing Subsidiary (the “Release”) within the sixty (60)
day period following the date of the Participant’s Qualifying Termination or, if
later, the Change of Control (the “Release Period”).  The Company shall
reimburse the Participant for COBRA Premiums paid by the Participant pending the
occurrence of the Change of Control (where the Qualifying Termination occurred
prior to the Change of Control), or pending the irrevocability of the Release,
in a cash lump sum.  The lump sum payment of amounts due a Participant pursuant
to Section 2(a)(ii) or, if applicable, the immediately preceding sentence, shall
be paid on the first payroll date





6

--------------------------------------------------------------------------------

 



following the date on which the Release becomes irrevocable, provided, that if
the Release Period spans two (2) calendar years, then such payment shall be made
on the first payroll date that occurs in the second calendar year.

(c)        Any Separation Benefit a Participant is entitled to hereunder shall
be reduced by:

(i)         the amount of any cash payment in the nature of separation
allowance, severance pay, or termination indemnity that the Company
or  Subsidiary is required to pay to the Participant upon termination of
employment pursuant to an employment agreement, the law or any collective
bargaining agreement applicable to the Participant’s employment, or pursuant to
any other severance program, arrangement or agreement from which the Participant
benefits;

(ii)       the amount of any payment in lieu of notice or, to the extent the
Participant is excused in writing from his or her obligation to work during any
termination notice period required by law, contract, or collective bargaining
agreement, the amount of Base Salary paid to the Participant in respect of the
period in which he or she is excused from such obligation;

(iii)      For the avoidance of doubt, this Section 2(c) shall not be
interpreted to reduce the Separation Benefit payable to a Participant by any
unemployment benefits to which the Participant may be entitled.

 In no event shall the foregoing be interpreted or administered so as to result
in an acceleration of payment or further deferral of payment of any amounts
(whether under this plan or any other plan) in violation of Section 409A of the
Code and applicable guidance thereunder (“Section 409A”).

(d)        Notwithstanding anything contained in this Plan to the contrary, to
the maximum extent permitted by applicable law, amounts payable and benefits
provided to a Participant pursuant to Section 2 shall be made in reliance upon
Treasury Regulation Section 1.409A-1(b)(9) (Separation Pay Plans) or Treasury
Regulation Section 1.409A-1(b)(4) (Short-Term Deferrals) or any other exception
from Section 409A permitted under applicable guidance.  For this purpose each
installment or monthly payment or benefit to which Participant is entitled under
Section 2 shall be considered a separate and distinct payment.  In addition, for
purposes of the Plan, if any amounts or benefits to be paid or provided under
the Plan are considered to be nonqualified deferred compensation subject to
Section 409A then (i) no such amounts or benefits shall be payable or provided
unless the Participant’s termination of employment constitutes a “separation
from service” within the meaning of Treasury Regulation Section 1.409A-1(h) and
(ii) if the Participant is deemed at the time of his or her separation from
service to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code, then no amounts or benefits that are nonqualified deferred
compensation shall be paid or provided to the Participant until the first day of
the seventh month following the Participant’s separation from service or, if
earlier, the date of the Participant’s death, to the extent such delayed payment
is required to avoid a prohibited distribution under Code Section 409A(a)(2), or
any successor provision thereof.  To





7

--------------------------------------------------------------------------------

 



the extent that any expense reimbursements or the provision of any in-kind
benefits under the Plan are determined to be subject to and not exempt from
Section 409A, Treasury Regulations section 1.409A-3(i)(1)(iv) shall govern such
that:  the amount of any such expenses eligible for reimbursement or the
provision of any in-kind benefit in one calendar year shall not affect the
expenses eligible for reimbursement or in-kind benefits to be provided in any
other calendar year (except for any aggregate limitation applicable to medical
expenses); in no event shall any expenses be reimbursed after the last day of
the calendar year following the calendar year in which such expenses were
incurred; and in no event shall any right to reimbursement or the provision of
any in-kind benefit be subject to liquidation or exchange for another benefit or
payment.

3.         INDIVIDUAL EMPLOYMENT CONTRACTS.  This Plan is without prejudice to
the individual employment contract between a Participant and a Subsidiary.

4.         EQUITY ACCELERATION WITHOUT REGARD TO TERMINATION.  The vesting of
Equity Awards that are not assumed or substituted by the successor corporation
shall accelerate immediately prior to the closing of the Change of Control.

5.         CONFIDENTIALITY.  The Separation Benefits are expressly conditioned
upon Participant’s agreement not to, directly or indirectly, disclose or utilize
any trade secrets or confidential information of the Company, and the provision
of such Separation Benefits shall immediately cease in the event of the
Participant’s violation of the provisions of this Section 4.

6.         WITHHOLDING TAXES.  The Company or employing Subsidiary may withhold
from all payments or benefits due hereunder all taxes or social charges which,
by applicable federal, national, state, local or other law, it is required to
withhold therefrom.

7.         FEDERAL EXCISE TAX UNDER SECTION 4999 OF THE CODE.

(a)        Treatment of Excess Parachute Payments.  In the event that any
benefits payable to a Participant pursuant to this Plan (“Payments”) (i)
constitute “parachute payments” within the meaning of Section 280G of the Code,
and (ii) but for this Section 6 would be subject to the excise tax imposed by
Section 4999 of the Code, or any comparable successor provisions (the “Excise
Tax”), then the Participant’s Payments hereunder shall be either (1) provided to
the Participant in full, or (2) provided to the Participant as to such lesser
extent which would result in no portion of such benefits being subject to the
Excise Tax, whichever of the foregoing amounts, when taking into account
applicable federal, state, local and foreign income and employment taxes, the
Excise Tax, and any other applicable taxes, results in the receipt by the
Participant, on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
the Excise Tax.  In the event of a reduction of benefits hereunder, the
Accountants (as defined below) shall determine which benefits shall be reduced
so as to achieve the principle set forth in the preceding sentence.  In no event
shall the foregoing be interpreted or administered so as to result in an
acceleration of payment or further deferral of payment of any amounts (whether
under this plan or any other plan) in violation of Section 409A.

(b)        Determination of Amounts.  All computations and determinations called
for by





8

--------------------------------------------------------------------------------

 



this Section 6 shall be promptly determined and reported in writing to the
Company and the Participant by independent public accountants or other
independent advisors selected by the Company and reasonably acceptable to the
Participant (the “Accountants”), and all such computations and determinations
shall be conclusive and binding upon the Participant and the Company.  For the
purposes of such determinations, the Accountants may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and the Participant shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make their required determinations.  The Company shall bear all fees and
expenses charged by the Accountants in connection with such services.

8.         SETTLEMENT OF DISPUTES.  All disputes hereunder shall be settled
exclusively by arbitration in the State of California.  Judgment may be entered
on the arbitration award in any court having jurisdiction.

9.         TERMINATION OR AMENDMENT OF PLAN.   The Board shall have the right at
any time prior to the commencement of a Termination Period, in its sole
discretion, to terminate or amend the Plan, which right includes, but is not
limited to the right to add any person to the Plan as a Participant or to remove
any person from the Plan as a Participant.  In no event shall this Plan be
terminated or amended following the commencement of a Termination Period in any
manner that would adversely affect the rights or potential rights of a
Participant (or his or her dependents) under this Plan with respect to a Change
of Control occurring during such Termination Period; provided,  however, that
the Board may, in its sole and absolute discretion and without the consent of
any Participant, amend the Plan to take effect retroactively or otherwise, as it
deems necessary or advisable for the purpose of conforming the Plan to any
present or future law relating to plans of this or similar nature (including,
but not limited to, Section 409A of the Code), and to the administrative
regulations and rulings promulgated thereunder.

10.       SUCCESSORS.

(a)        This Plan shall not be terminated by any merger, consolidation, share
exchange, or similar event involving the Company whereby the Company is or is
not the surviving or resulting entity.  In the event of any merger,
consolidation, share exchange or similar event, the provisions of this Plan
shall be binding upon the surviving or resulting corporation or the person or
entity to which the Company’s assets are transferred.

(b)        Concurrently with any merger, consolidation, share exchange or sale,
lease or transfer of all or substantially all of its assets, the Company will
cause any successor or transferee unconditionally to assume all of the
obligations of the Company hereunder.

(c)        This Plan shall inure to the benefit of and be enforceable by each
Participant’s personal or legal representatives, executors, administrators,
successors, heirs, distributes, devisees, and legatees.  If a Participant shall
die while any amounts are payable to such Participant hereunder, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Plan to such Participant’s estate.

11.       NO MITIGATION OR OFFSET.  The obligation of the Company or a
Subsidiary to provide a





9

--------------------------------------------------------------------------------

 



Participant with the Severance Benefits and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company or a Subsidiary may
have against such Participant or others.  In no event shall a Participant be
obligated to seek other employment or take other action by way of mitigation of
the amounts payable to such Participant under any of the provisions of this Plan
and such amounts shall not be reduced whether or not such Participant obtains
other employment, except as specifically provided herein.

12.       GOVERNING LAW; LAW VALIDITY.  The interpretation, construction and
performance of this Plan shall be governed by and construed and enforced in
accordance with the laws of the State of California without regard to the
principle of conflicts of laws.  The invalidity or unenforceability of any
provision of this Plan shall not affect the validity or enforceability of any
other provision of this Plan, which other provisions shall remain in full force
and effect.

13.       ADMINISTRATION.  The Plan shall be administered by the
Administrator.  The Administrator may interpret the Plan, prescribe, amend and
rescind rules and regulations under the Plan and make all other determinations
necessary or advisable for the administration of the Plan, subject to all of the
provisions of the Plan.  The Administrator may delegate any of its duties
hereunder to such person or persons from time to time as it may designate.  The
Plan is empowered, on behalf of the Plan, to engage accountants, legal counsel
and such other personnel as it deems necessary or advisable to assist it in the
performance of its duties under the Plan.  The functions of any such persons
engaged by the Plan Administrator will be limited to the specified services and
duties for which they are engaged, and such persons will have no other duties,
obligations or responsibilities under the Plan.  Such persons will exercise no
discretionary authority or discretionary control respecting the management of
the Plan.  All reasonable expenses thereof will be borne by the Company.

14.       NOTICES

(a)        General.  For purposes of this Plan, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
certified mail, return receipt requested, or by overnight courier, postage
prepaid, as follows:

if to the Company:

Genomic Health, Inc.

301 Penobscot Drive

Redwood City, CA  94063

if to the Participant, at the home address which the Participant most recently
communicated to the Company in writing.

Either party may provide the other with notices of change of address, which
shall be effective upon receipt.

(b)        Notice of Termination (Employees of Company).  Any termination by the
Company of the Participant’s employment or any resignation by the Participant
that is a





10

--------------------------------------------------------------------------------

 



Qualifying Termination shall be communicated by a notice of termination or
resignation to the other party hereto given in accordance with Section 14(a)
above.  Such notice shall indicate the specific termination provision in this
Plan relied upon, shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated, and shall specify the termination date.

(c)        Notice of Termination by Subsidiary (Employees of Subsidiary).

(i)         Any termination by a Subsidiary of a Participant’s employment shall
be communicated by a notice of termination in accordance with the employment law
governing the employment, including requirements (if any) for providing reasons
for the termination.  If the Subsidiary deems the termination not to be a
Qualifying Termination, such notice shall in addition indicate the specific
termination provision in this Plan relied upon and set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination
under the provision so indicated.  Failure by the Subsidiary to include the
information described in the previous sentence does not affect the validity of
the termination notice.

(ii)       If a Participant wishes to effect a Qualifying Termination, the
Participant shall include in the resignation letter to the employing Subsidiary
the specific Good Reason or Good Reasons for the resignation that have been
notified to the Company or employing Subsidiary in accordance with Section 1(l)
above and not cured, unless the Company or employing Subsidiary has expressly
informed the Participant in writing that the Good Reason will not be cured, in
which case no further information to the Company or the employing Subsidiary is
required.

15.       MISCELLANEOUS.

(a)        The Company shall not be required to fund or otherwise segregate
assets to be used for the payment of any benefits under the Plan.  The Company
shall make such payments only out of its general corporate funds, and therefore
its obligation to make such payments shall be subject to any claims of its other
creditors.

(b)        This Plan does not constitute a contract of employment or impose on
the Company or an employing Subsidiary any obligation to retain a Participant as
an officer or employee (as the case may be), to retain a Participant as a
Participant (prior to the commencement of a Termination Period), not change the
status of a Participant’s employment, or not to change the policies of the
Company or an employing Subsidiary regarding termination of employment.

(c)        No rights of any Participant (or beneficiary) to payments of any
amounts under the Plan shall be sold, exchanged, transferred, assigned, pledged,
hypothecated or otherwise disposed of other than by will or by the laws of
descent and distribution.  No right or interest of any Participant under the
Plan shall be liable for, or subject to, any obligation or liability of such





11

--------------------------------------------------------------------------------

 



Participant.

(d)        Unless the Company specifically provides otherwise, any benefits
payable under this Plan shall not be taken into account for purposes of
determining benefits payable to a Participant under any other benefit plan or
program.

(e)        The Company’s and the Subsidiaries’ obligations hereunder shall be
subject to all applicable laws, and the Separation Benefit and other benefits
payable hereunder may be adjusted to comply with any such laws.

(f)        If any provision of this Plan is determined to be invalid, illegal or
unenforceable, the remaining provisions of this Plan will not affect any other
provisions hereof, and this Plan will be construed and enforced as if such
provisions had not been included.

 

12

--------------------------------------------------------------------------------